Form NT 10-Q TREE TOP INDUSTRIES, INC. - N/A Filed: May 15, 2013 (period: March 31, 2013) Notification that form 10-Q will be submitted late The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user assumes all risks for any damages or losses arising from any use of this information, except to the extent such damages or losses cannot be limited or excluded by applicable law. Past financial performance is no guarantee of future results. TABLE OF CONTENTS Page NT 10-Q - LATE FILING NOTIFICATION 1 Source: TREE TOP INDUSTRIES, INC., NT 10-Q,May 15, 2013 Powered by Morningstar Document Research. The information contained herein may not be copied, adapted or distributed and is not warranted to be accurate, complete or timely. The user assumes all risks for any damages or losses arising from any use of this information, except to the extent such damages or losses cannot be limited or excluded by applicable law. Past financial performance is no guarantee of future results. OMB APPROVAL OMB Number: 3235-0058 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Expires: August 31, 2015 Estimated average burden hours per response2.50 FORM 12b-25 SEC FILE NUMBER CUSIP NUMBER NOTIFICATION OF LATE FILING (Check one): o Form 10-K o Form 20-F o Form 11-K
